Title: From George Washington to Thomas Bibby, 10 December 1785
From: Washington, George
To: Bibby, Thomas



Sir,
Mount Vernon Decr 10th 1785

The delay in acknowledging the receipt of your favor of the 4th of May from New York, is to be ascribed more to the expectation I have been under of the pleasure of seeing you in this State, & at this House, than to any other cause. and I take the present occasion of assuring you, that if business or inclination should bring you to the Southward, I shall be happy in the opportunity of testifying my respect to the introduction of Sir Edward Newenham, and of offering you the civilities which are due to a Gentlemen of your merit.
By mistake, a packet whh I herewith send, was forwarded to me by a Mr McKiernan; to whose care with another for myself, it was committed by Sir Edward. I hope it will reach you safe; and that the delay occasioned by the circuitous rout it has taken,

will be attended with no inconvenience to you. I have the honor to be Sir yr most Obedt Servt

Go: Washington

